Exhibit 10.1

 

 

 

Touchpoint System Operator Agreement (Agreement)

by and between

 

Touchpoint Connect Limited., organized under the laws of England and Wales

(hereinafter the Operator)

 

and

 

Royal Personal Training of 822 S. Robertson Blvd, STE 101, Beverley Hills CA

(hereinafter the Customer)

 

(each the Party and collectively the Parties)

 

 

 

 

 

 

 

 

 



 

 

Table of Annexes

 

Number of Annex Name of Annex 1 Description of Touchpoint Software 2 Technical
Support 3 Integration and Branding Processes

 

Table of Contents

 

1.Definitions 1 2.Customer App Development 4 3.Grant of License 5 4.Expenses;
Revenue Share; Payments 6 5.Mainainance Service Fees 7 6.Hosting Services;
Hosting Fees 7 7.Touchpoint Solutions Services & Features 7 8.Maintainance
Services & Service Levels 8 9.Confidential Information 9 10.Representations and
Warranties 10 11.Indemnification 11 12.Insurance 12 13.Limitation of Liability
12 14.Ownership 12 15.Term; Termination 13 16.Source Code Escrow 13 17.General
Provisions 14

 





 

 

This System Operator Agreement (the Agreement) is made as of 20th April, 2020
(the Effective Date) by and between Touchpoint Connect Limited (the Operator)
and Royal Personal Training (the Customer).

 

Whereas

 

A.Operator has developed, and is willing to support, enhance and further develop
the Touchpoint Software and Touchpoint Solution, as those terms are defined
below; and B.Customer wishes to have access to the Touchpoint Solution for
purposes of running the Customer App (as defined below) and updating App Content
(as defined below); and C.The Parties wish to formalize their agreement on the
terms set out herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein the Parties agree as follows:

 

1.Definitions

 

Capitalized terms used in this Agreement shall have the following meanings
(whether used in the singular or plural) unless otherwise defined in the body of
the Agreement:

 

Acceptance shall have the meaning as set forth in Section 2.3.

 

App Marketplace shall have the meaning as set forth in Section 2.4.

 

Bug(s) shall mean any defects, software errors or malfunctions in or arising
from any part of Touchpoint Software resulting in any failure of the Touchpoint
Solution to operate continuously and without error or interruption reported
(with reasonable evidence) by the Customer to the Operator, such Bugs being
prioritized pursuant to the levels of severity in accordance with Annex 2,
attached and incorporated hereto.

 

Confidential Information shall have the meaning as set forth in Section 9.

 

Customer shall mean as specified on the cover page of this Agreement.

 

Customer App or App means the particular version of Touchpoint software
application, built by Operator based upon Operator’s Touchpoint Software and
hosted on the Touchpoint Solution with Customer Content,in accordance with
Customer’s specfications and requirements, for use as a Customer-branded App for
commercial use through the Apple App Store and Android Playstore, and all
updates, modifications, enhancements, patches, Bug fixes, and/or error
corrections in connection with the foregoing software application all in
compliance with the Apple and Android developer kit terms and conditions.

 

Customer Content means any and all content, materials, ideas, proposals,
concepts, designs, processes, sketches, models, drawings, plans, specifications,
images, photographs, footage, videos, audiovisual recordings, audio recordings,
progammatic content and cirrciulum, reports, marketing materials, promotional
materials, works, creations, other written or tangible expressions, materials
and/or deliverables conceived of, created, contributed, developed or implemented
by by Customer, or on behalf of Customer, related to the Customer App, including
without limtiation all Customer Marks and Name & Likeness and all IP Rights
inherent therein or appurtenant thereto.

 



1

 

 

Customer Marks means all Customer trademarks, trade names, service marks,
slogans, and logos and such other Customer trademarks or logos as Customer
identifies from time to time to Operator for use in connection with the Customer
App.

 

Customer Property shall have the meaning as set forth in Section 14.2.

 

Deliverables shall have the meaning as set forth in Section 2.1.

 

Design Specifications are Customer’s specifications and requirements that
Operator will follow to create the Customer App and with which the Customer App
shall conform in all respects.

 

Development Services means all services provided by Operator necessary for the
proper development and launch of the Customer App in accordance with Customer
specifications and requirements.

 

Disclosing Party shall have the meaning as set forth in Section 9.

 

Expenses shall have the meaning as set forth in Section 4.

 

Further Developments means and changes, modifications, removal or additions to
the functionality of the Customer App requested by the Customer after the Launch
Date.

 

IP Rights means all intellectual property rights worldwide arising under
statutory or common law, whether or not perfected, and in any media, form,
manner or technology known or hereinafter to become known, including but not
limited to all (i) patents, patent applications and patent rights, (ii) rights
associated with works of authorship including copyrights, copyright
applications, copyright registrations, mask work rights, mask work applications
and mask work registrations, (iii) rights relating to the protection of trade
secrets and confidential information, (iv) any right analogous to those set
forth in this Section and any other proprietary rights relating to intangible
property and (v) divisions, continuations, renewals, reissues and extensions of
the foregoing (as and to the extent applicable) now existing and hereafter
filed, issued or acquired.

 

Launch Date shall have the meaning as set forth in Section 2.4.

 

Live Class Fees means any fees paid by an individual to participate in a live
Customer class hosted or organized by Customer which is streamed through the
Customer App.

 

Maintenance Services shall have the meaning set forth in Section 8.2.

 

Minimum Term shall have the meaning as set forth in Section 15.1.

 

Name & Likeness means the name, voice, photographs, image, likeness,
performances, and biographical information, statements and/or testimonials of
Customer’s officer.

 

Operator shall mean Touchpoint as specified on the cover page of this Agreement.

 

Revenue Share shall have the meaning as set forth in Section 4.

 



2

 

 

Receiving Party shall have the meaning as set forth in Section 9.

 

Section shall mean a numbered section of this Agreement.

 

Services shall have the meaning as set forth in Section 2.1.

 

Service Levels shall have the meaning as set forth in Section 8.

 

Subscriber means any individual user of the Customer App that subscribes and
pays for a membership to use the Customer App.

 

Subscription Fees means the fees generated from Subscribers in consideration of
their use and access to the Customer App.

 

Test App shall have the meaning as set forth in Section 2.3.

 

Term shall mean the entire term of this Agreement pursuant to Section 15.

 

Touchpoint Software means the core Touchpoint engine and other software code,
programs, algorithms, APIs and documentation comprising the Touchpoint Solution
which Touchpoint has developed prior to the Effective Date, in both executable
object code and source code form.

 

Touchpoint Solution shall mean the services described by in Annex 1, attached
and incorporated hereto.

 

User shall mean any individual that shall be granted use of the Touchpoint
Solution thereof.

 



3

 

 

2.Customer App Development

 

2.1Description of Services. Operator agrees to perform the software development,
design, integration, support and maintenance services with regard to building
the features and technology for the Customer App described in Section 3 below
(the Services). Deliverables means those materials, products and work product to
be provided hereunder by Operator, including without limitation the Services,
the Customer App, Updates, all Documentation, reports and all other deliverables
required by the Customer.

 

2.2Development. Subject to the terms and conditions of this Agreement, the
Parties will cooperate with one another for the purpose of building and
launching the Customer App for public use. Operator will develop the Design
Specifications and deliver them to Customer for review and approval in writing.
Operator will develop the Design Specifications and deliver them to Customer for
review and approval within (4) weeks from the time the Customer App becomes
deliverable. Once Customer grants such approval the Design Specifications will
become part of this Agreement. However, Customer reserves the right to request
reasonable alterations to Design Specifications, to his liking, upon receiving
Design Specifications for review and approval. The Customer App will conform in
all respects to the applicable Apple and Android tool kit components and
standards (including published APIs). All display, positioning and branding of
Customer Content and use of the Name & Likeness in connection with the Customer
App will be implemented subject to the prior written approval of Customer in all
cases and will conform to the terms and conditions of this Agreement. In
addition, all use of Customer Marks and the Name & Likeness shall at all times
be subject to the usage restrictions set forth in this Agreement and any
instructions and/or branding guidelines and standards Customer may communicate
to Operator from time to time during the Term.

 

2.3Integration. Operator will perform certain integration tasks with regard to
the creation of the Customer App which will include, but not be limited to: (i)
development and delivery of detailed Design Specifications for acceptance by
Customer, (ii) development and delivery of detailed product development project,
Deliverable milestones, and acceptance testing plan for acceptance by Customer;
(iii) integration of Customer-specific visual style and branding into all facets
of Customer App according to Customer’s branding and style guidelines; and (iv)
custom design of Customer-specific UI/UX design in collaboration with Customer
design team.     Testing and Acceptance. Customer shall deliver the initial set
of Customer Content for integration into the Customer App to Operator in the
format and form agreed to by the Parties. Within twenty (20) working days of
Operators’ receipt of the Customer Content, Operator, in consultation with
Customer, shall develop a non-public version of the Customer App prominently
incorporating the Customer Content provided (the Test App) and make it
accessible to Customer. Customer shall make the Test App accessible or viewable
to the public only upon Customer’s prior written acceptance (Acceptance) of the
Test App. If the Test App fails to pass Customer’s testing or otherwise fails to
function in conformance with the Customer specifications, requirements,
Documentation or the terms of this Agreement, Customer shall provide Operator
with written notice of such failure that contains a reasonable description of
the nature of the failure, and Operator shall correct such deficiency within ten
(10) days of such written notice and cause the Test App to successfully pass all
tests and function in accordance with the Customer specifications, requirements,
Documentation and terms of this Agreement.

  



4

 

 

2.4Launch. Operator shall use its best efforts to enable Customer to publicly
release an initial version of the Customer App within twenty (20) working days
of Customers approval of the Testing & Acceptance (the Launch Date). Operator
will be responsible for all tasks related to placing and maintaining the
Customer App in the Apple App Store and Android Play Store (the App
Marketplaces) and will include, but not be limited to the following: (i)
establishment of the Customer App as a separate product in the App Marketplace;
(ii) release of final tested and Customer-accepted Customer App to the App
Marketplace; (iii) guiding the Customer App through App Marketplaces review and
approval processes; (iv) upkeep and maintenance of Customer App; (v) compliance
with all App Marketplace terms and conditions; Operator agrees to indemnify,
defend and hold harmless Customer and Customer’s independent contractors,
employees or agents, and against any and all claims, losses, liabilities,
damages, judgments, expenses and costs (including reasonable attorneys’ fees)
which result from any third- party claim relating to non-compliance with any and
all App Marketplace terms and conditions in connection with this agreement.

 

2.5Customer App Content Updates. After the successful launch of the Customer
App, Operator shall train Customer on how to update Customer Content,
specifically Customer videos, clips, class schedules, store items, to name a
few, and Customer shall thereafter be responsible for updating Customer Content
in the Customer App for the duration of the Term.

 

2.6Further Developments. To the extent Operator delivers Further Developments to
Customer, such Further Developments shall be automatically included in the
Agreement and considered as Touchpoint Software for the purposes of this
Agreement. Notwithstanding the foregoing, if Customer specifically requests the
development and implementation of any Further Development, the actual costs
incurred by Operator in developing and implementing such Further Development
shall considered an Expense. Customer is to receive an itemized statement of
actual costs incurred by Operator for Further Developments.

 

3.Grant of License

 

3.1By Operator. In consideration of Operator’s Revenue Share, Operator hereby
grants to Customer a worldwide, irrevocable, exclusive, royalty-free license to
use the Touchpoint Software and Touchpoint Solution in furtherance of Customers
business activities as related to the use, operation, management, and
exploitation of the Customer App. All other rights are excluded from this
Agreement and are retained by Operator.

 

3.2By Customer. During the Term and subject to the terms and conditions of this
Agreement, Customer hereby grants to Operator a non-exclusive, royalty-free,
non-transferrable, non-sublicensable limited license to integrate, copy and
display the Customer Content solely in connection with the development and
distribution of the Customer App for the sole purposes of making Customer
Content available to Subscribers for their own private, non-commercial use via
the Customer App. All use or display of the Customer Marks and the Name &
Likeness shall be subject to Customer’s prior written consent and shall at all
times conform to the terms and conditions of this Agreement. Customer reserves
all ownership and other rights in the Customer Marks and Name &Likeness, and
nothing in this Agreement shall be deemed to convey or transfer any ownership
rights to Operator in or to the Customer Marks or Name & Likeness or related
goodwill.

 



5

 

 

4.Expenses; Revenue Share; Payments

 

Revenue Share. After all Expenses have been paid, Operator and Customer will
share all subscriber and revenue fees as follows: 30% to Operator and 70% to
Customer (the Revenue Share). On receipt of $800,000 of Revenue Share by
Operator, Revenue Share will be 25% to Operator and 75% to Customer. On receipt
of $1,200,000 of Revenue Share by Operator, Revenue Share will be 20% to
Operator and 80% to Customer. On receipt of $1,800,000 of Revenue Share by
Operator, Revenue Share will be 15% to Operator and 85% to Customer. On receipt
of $3,000,000 of Revenue Share by Operator, Revenue Share will be 10% to
Operator and 90% to Customer. On receipt of $6,200,000 of Revenue Share by
Operator, Revenue Share will be 5% to Operator and 95% to Customer. On receipt
of $10,000,000 of Revenue Share by Operator, Revenue Share will be 4% to
Operator and 96% to Customer. On receipt of $20,000,000 of Revenue Share by
Operator, Revenue Share will be 3% to Operator and 97% to Customer. On receipt
of $36,000,000 of Revenue Share by Operator, Revenue Share will be 2% to
Operator and 98% to Customer. On receipt of $80,000,000 of Revenue Share by
Operator, Revenue Share will be 1% to Operator and 99% to Customer.

 

Expenses. Integration costs (not to exceed $50,000), hosting fees, maintenance
service fees (not to exceed $3000 per month), (collectively, Expenses) as
mutually agreed and set forth in writing between the Parties. Expenses do not
include content development costs, which shall be Customer’s responsibility.
Customer will not incur any additional out of pocket costs.

 

4.1Payments. Operator shall collect all Revenue from the Customer App. On a
quarterly basis, and once all Expenses have been satisfied and allocated in
accordance with Section 4., Customer shall make payments to Operator of its
respective portion of the Revenue Share. Each payment shall be accompanied by a
report reflecting all Revenues from subscriber fees received and itemizing all
agreed upon and pre-approved Expenses allocated and paid for the preceeding
quarter (Quarterly Reports). Due to third party contractual obligations
regarding the production of merchandise, Customer cannot legally designate an
interest expectancy at this point to Operator, until the matter is resolved with
the third party. Such Revue Share will be negotiated in good faith between the
Parties. For the avoidance of doubt, Revenue Share does not include any fees
received through the App in connection with services provided by the Royal
Personal Training in- house facility.

 

4.2Record Keeping; Audits. Receipt or acceptance by Customer of any of the
statements or reports furnished pursuant to this Agreement or of any sums paid
hereunder shall not constitute a waiver of any of Customer’s rights under this
Agreement, nor shall it preclude Customer from validating the reports or
statements. Operator shall provide to Customer all login credentials (e.g.
usernames, passwords, security questions and other means of authentication), and
any updates or changes thereto as such updates and changes are made, for each
App Marketplace account on or through which the Customer App operates for the
purpose of Customer’s review of Revenue and Merchandise Revenue. Operator shall
keep accurate books of account and records of all transactions relating to this
Agreement. Customer and its duly authorized representatives shall have the right
at all reasonable hours of the day, after reasonable notice, to conduct audits
or examinations of, and to make extracts from and copies of, relevant books,
records, and accounts and of all other relevant documents and material in the
possession or under the control of Operator with respect to the subject matter
and the terms of this Agreement. All books of account and records shall be kept
and made available for audit and examination as set forth herein for at least
three (3) years after the expiration or termination of this Agreement, or any
renewal thereof. If an audit or examination reveals any underpayment by Operator
or other adjustments/payments of any nature payable to Customer, Operator shall
promptly pay said amounts to Customer. In the event any audit or examination
reveals an underpayment to Customer of five percent (5%) or more, Operator shall
be responsible for the costs and fees associated with the audit or examination.
Customer has no obligation for costs and concerns in relation to this clause.

 



6

 

 

5.Maintenance Service Fees. The Maintenance Services will be provided by the
Operator on an actual cost basis. Operator will provide the initial 60 days
Maintenance Services post-Launch Date shall be free of charge.

 

6.Hosting Services; Hosting Fees. Hosting services will be provided on Amazon
Work Space (AWS) servers and Mongo Database. All server services are supplied by
Amazon based on the number of users on the Customers instance of Touchpoint.
Therefore, Operator will provide the server Hosting on an actual cost basis for
all actual server capacity used by the Customer. The initial 60 days post-Launch
Date will be free of charge.

 

7.Touchpoint Solutions Services & Features

 

7.1During the Term, Operator shall provide Customer with the following
Touchpoint Solutions services and features via the Customer App:

 

a.Experience/ Giveaways. Customer has the option to run a daily, weekly or
monthly Giveaway allowing their subscribers to enter to win. The winner is
randomly selected by the computer. Entries will not require an email to win,
since the user must be a subscriber in order to enter. b.Commerce Store:
Customer can sell product within the Customer App. c.Content Portal Blog &
Video. Customer can upload Customer Content to the Customer App.
d.Administration Panel. Operator’s Content Management System (CMS) administrator
platform allows Customer to upload, edit and run managed Customer Content for
the Customer App. e.Data Analytics. Access to the Touchpoint Solution database
for the Customer App which provides insight tools on number of Users entered for
Giveaways, Experiences and commerce via the Operator’s Customer Resource
Management (CRM) tool. f.Live Streaming. Customer can go live to its Users as
long as they are subscribers of the Customer App. g.A link to all Apps and
future Apps affiliated with Royal Personal Training, i.e., Twitter, Instagram,
TikTok, YouTube, and the like. (will be added to version 2) h.Affiliate Program
enabling tracking of user app traffic. i.Scan code/access card for members of
Royal Personal Training facility (will be added to version 2)

 



7

 

 

8.Maintenance Services & Service Levels

 

8.1The Touchpoint Solution and Customer App shall operate in accordance with the
Service Levels set forth in Annex 2.

 

8.2In consideration for the Revenue Share, at all times during the Term of this
Agreement, Operator shall provide reasonable maintenance and support services to
the Customer App (the Maintenance Services). Without limitation of the
foregoing, as part of the Support Services, Operator shall at all times during
the Term (i) maintain and support the Customer App, and the underlying
Touchpoint Software so that the Customer App is error-free and operates and
performs in accordance with the Customer specifications and Documentation; and
(ii) provide periodic upgrades and updates.

 

8.3If any services, functions or responsibilities not specifically described in
this Agreement are an inherent, necessary or customary part of the Maintenance
Services or are otherwise required for proper performance of the Maintenance
Services in accordance with this Agreement, they shall be deemed to be included
within the scope of the Maintenance Service, as if such services, functions or
responsibilities were specifically described this Agreement.

 

8.4Maintenance Services include:

 



  ● Corrective – diagnosing and fixing errors, possibly ones found by users (Bug
fixes)   ● Modification of the Customer App performed after delivery to keep the
Customer App usable in a changed or changing environment (This includes software
upgrades, upgrades, changes to API's, hosting or domain update or credit card
changes)    ● User or authorization of management updates, upgrades, and
changes    ● Modification of Customer App after delivery to detect and correct
updates and Bug challenges in software product before they become effective
faults    ● Maintenance Services do not include new function, design
improvements or changes in the User experience (UX)   ● The following part time
resource will be provided for the performance of Maintenance Services:

 

1iOS developer, 1 Android developer and 1 backend developer

 

8.5Operator’s Maintenance Services shall be available round the clock
twenty-four hours by seven days with a single point of contact helpdesk
helpdesk@touchpointgh.com. Upon acknowledgement, Operator will estimate the
level of severity according to information supplied by Customer. Operator may
reassess the level of severity at any time, and will communicate so to Customer.
Mark White and Spencer Christopher agree to assist Customer during reasonable
hours and extended hours for assistance during an emergency. A recorded video of
the training will be delivered to the Customer upon completion of the Touchpoint
training.

 



8

 

 

9.Confidential Information

 

The parties agree that each party (the Disclosing Party) may provide certain
information to the other party (the Receiving Party), for the purpose of
pursuing the business and contractual relationship set forth in this Agreement.
“Confidential Information” means and includes the terms of this Agreement and
all non-public business and financial information of either party, whether
conveyed orally or in writing, including without limitation reports, research,
work in progress, programs, marketing and promotion information, customer lists,
projections, and all other confidential concepts, methods of doing business,
ideas, materials or information prepared or performed for, by or on behalf of
such party by its employees, officers, directors, managers, agents,
representatives or consultants, and any other information that a reasonable
person would or a party should understand is confidential by reason of its
content, nature or value or the manner or circumstances in which it is obtained
by or disclosed to such Party. The Receiving Party agrees that it will not
disclose Confidential Information to others except to the extent that it is
necessary to its directors, officers, representatives, legal and financial
consultants, and employees having a need to know such Confidential Information
for the purpose of fulfilling the Receiving Party’s obligations under this
Agreement. The Receiving Party shall notify the Disclosing Party promptly in
writing of any misappropriation, unauthorized disclosure or use by any person of
the Confidential Information. “Confidential Information” does not include any
information which (a) was publicly available at the time of disclosure; (b) was
known by the Receiving Party prior to such disclosure; (c) becomes publicly
available after disclosure through no fault of the Receiving Party; (d) is
received from a third-party who acquired the information without committing a
wrongful act; or (e) is developed independently by the Receiving Party without
reference to or use of Confidential Information. The Receiving Party may
disclose Confidential Information if required by law, subpoena, ororder or
request of a federal governmental authority or court of competent jurisdiction,
and further, provided that the Receiving Party shall (i) assert the confidential
nature of the Confidential Information to be disclosed, (ii) use reasonable
efforts to obtain confidential treatment for any Confidential Information so
disclosed, and (iii) immediately notify the Disclosing Party of the requirement,
order, or request to disclose in advance of such disclosure in order to afford
the Disclosing Party the opportunity to contest disclosure. Operator agrees to
indemnify, defend and hold harmless Customer and Customer’s independent
contractors, employees or agents, and against any and all claims, losses,
liabilities, damages, judgments, expenses and costs (including reasonable
attorneys’ fees) which result from any third- party claim relating to any breach
of confidentiality resulting from computer hacking.

 



9

 

 

10.Representations and Warranties

 

10.1Operator’s Representations and Warranties. Operator represents, warrants and
covenants that (i) it has all necessary rights, authorizations, and licenses to
provide the Services and Deliverables; (ii) each of its personnel assigned to
perform Services has the proper skill, training and background to perform in a
competent and professional manner and that all Services will be so performed;
(iii) the Deliverables, including without limitation the Customer App, at all
times shall be free from errors and shall function and perform in accordance
with all applicable Customer requirements, Documentation, and Design
Specifications; (iv) the Deliverables, including without limitation the Customer
App, shall not contain any viruses, time bombs, lock-up program or other device
capable of disabling or interfering with Customer’s and any Subscriber’s use of
the Deliverables; the Services and Deliverables, and the use thereof, will not
infringe, violate or constitute misappropriation of the copyright, patent,
trademark, trade secret, license or other proprietary rights of any third party;
(vi) Operator shall comply with all applicable laws and regulations; (vii) the
Deliverables require no other hardware, software or services for the full and
complete operation and use of such Deliverables in accordance with the terms of
this Agreement and the applicable Documentation and Design Specifications; (ix)
the Touchpoint Software and Touchpoint Solution and any software updates thereto
will at all times be compatible with, and properly interoperate with, the
Customer App, and all releases, modifications, enhancements, bug fixes and
patches shall at all times be compatible with, and properly interoperate with,
prior and future versions of the Customer App. Operator agrees to indemnify,
defend and hold harmless Customer and Customer’s independent contractors,
employees or agents, and against any and all claims, losses, liabilities,
damages, judgments, expenses and costs (including reasonable attorneys’ fees)
which result from any third- party claim relating to non-performance by Operator
of the terms set forth in section 10.1 of this agreement, including but not
limited to, claims resulting from computer hacking.

 

10.2Customers Representations and Warranties

 

Subject to any limitations set forth in this Agreement, Customer represents and
warrants solely for the benefit of Operator that:

 

  (a)Customer possesses full power and authority to enter into this Agreement
and to fulfill its obligations hereunder;        (b)The performance of the terms
of this Agreement and of Customer’s obligations hereunder shall not breach any
separate agreement by which Customer is bound.         Customer shall in good
faith and at its own cost provide Operator with any assistance and cooperation
reasonably necessary for Operator to provide its services, deliverables and
other performance under this Agreement, including without limitation,
information, data, access, resources, rights and materials.

  



10

 

 

10.3Disclaimer. EXCEPT AS SPECIFIED IN SECTION 10.1 and 10.2 OF THIS AGREEMENT,
THE PARTIES MAKE NO WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY TO ONE
ANOTHER HEREUNDER. EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL IMPLIED
REPRESENTATIONS AND WARRANTIES OF MERCHANTABILITY, CUSTOMER FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

10.4Remedies. Subject to anything expressly stated to the contrary herein, if
either Party receives written notice from the other of (i) any breach of any of
the representations and warranties or (ii) any other failure to fully perform
any of its obligations imposed on it under this Agreement, such Party shall, at
its cost and expense, in addition to any other remedies whether contractual or
by operation of law, remedy that breach or failure promptly after receiving that
notice and by no later than within thirty (30) days, failing which the other
Party shall be entitled to pursue any rights or remedies which are available to
it.

 

11.Indemnification. Each Party agrees to indemnify, defend and hold harmless the
other Party and the Party’s independent contractors, employees or agents, from
and against any and all claims, losses, liabilities, damages, judgments,
expenses and costs (including reasonable attorneys’ fees) which result from any
third- party claim relating to (i) any allegation that if true would constitute
a breach by such Party of any of the warranties expressly set forth in Section
10.1 and 10.2, or (ii) the gross negligence or willful misconduct of such Party.
The indemnified Party shall provide the indemnifying Party with prompt written
notice of the assertion of any such claim. The indemnifying Party shall control
the defense of any indemnified claim with reasonably qualified counsel which it
may select, provided that the indemnified Party shall be entitled to participate
in any such action or proceeding at its own expense with counsel of its own
choosing. The indemnifying Party shall not settle any claim that places any
obligation or liability on the indemnified Party or prejudices the rights of the
indemnified party without the prior written consent of the indemnified Party,
which consent shall not be unreasonably withheld or delayed.

 



11

 

 

12.Insurance. Operator shall maintain at all applicable times during the Term
Commercial General Liability Insurance and Worker’s Compensation and Employers’
Liability coverage at the statutory limits.

 

13.Limitation of Liability. IN NO EVENT WILL CUSTOMER BE LIABLE FOR ANY
INDIRECT, PUNITIVE, SPECIAL, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT (INCLUDING LOSS OF BUSINESS,
PROFITS, USE, DATA, OR OTHER ECONOMIC ADVANTAGE), HOWEVER IT ARISES, WHETHER FOR
BREACH OF THIS AGREEMENT OR IN TORT, EVEN IF CUSTOMER HAS BEEN PREVIOUSLY
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. IN NO EVENT WILL CUSTOMER’S LIABILITY
TO OPERATOR FOR ANY AND ALL ACTIONS, CAUSES OF ACTIONS, AND/OR DAMAGES RELATING
TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF EXCEED, IN THE AGGREGATE, THE
UNDISPUTED AMOUNTS DUE AND OWING TO OPERATOR HEREUNDER.

 

14.Ownership

 

14.1Operator Property. Nothing contained in this Agreement or any prior
agreement between the Parties shall be construed as transferring any of the IP
Rights in Touchpoint Software or Touchpoint Solution to Customer or any of its
Users or Subscribers. Any and all IP Rights that may exist in Touchpoint
Software (including workarounds, bug-fixes, update and upgrade versions,
enhancements and adaptations made thereto) and or Further Developments shall be
and remain being in the exclusive ownership of Operator, and Customer will not
acquire any of such rights but will be entitled to use Touchpoint Software under
the Agreement in accordance with the terms and conditions set forth in this
Agreement. All copies of Touchpoint Software and supporting documentation in
Customer’s possession shall remain the exclusive property of Operator and shall
be deemed to be on loan to Customer during the term of this Agreement.

 

Customer Property. Operator agrees and acknowledges that Customer solely and
exclusively owns and will continue to own all right, title and interest in and
to the Customer Content and all Customer’s Confidential Information, and all
data collected from users of the Customer App and the Customer website, if any,
in any and all media now known or hereafter developed, and all IP Rights
inherent therein or appurtenant thereto (collectively, the Customer Property).
Nothing in this Agreement shall be deemed to convey or transfer to Operator any
ownership rights in or to the Customer Property, and Customer hereby reserves
all such rights exclusively for itself. Operator agrees and acknowledges that
Customer solely and exclusively owns and will continue to own all right, title
and interest in and to registration and usage data resulting from Subscribers
registering to use and using the Customer App (collectively, the Subscriber
Data). Operator will ensure that the technology used in the collection of all
Subscriber Data will comply with all terms and conditions of Apple, Android and
Customer privacy policies, as applicable.

 



12

 

 

15.Term; Termination

 

15.1Term. This Agreement shall become binding upon its due execution and shall
remain in force for a minimum (the Minimum Term) of one year. This Agreement
shall be automatically renewed for successive one-year periods unless either
Party notifies the other Party of its intent not to new at least 60 days prior
to the then-scheduled expiration of the Term.

 

Prior to the end of the Minimum Term the Customer has the right to purchase the
proprietary interest of the source code at a mutually agreed price. Terms to be
negotiated in good faith between the parties

 

16.Source Code Escrow

 

16.1The Operator has the option to appoint an Escrow Agent to hold the Sources.
Operator has the option to deposit the Sources with Escrow Agent.

 

16.2The Escrow Agent shall be irrevocably ordered by the Parties to release the
Sources to Customer in case of one of the following occurrences during the Term:

 

(a)the opening of a bankruptcy or debt restructuring proceeding against
Operator; and

 

16.3In case of a release of the Sources to Customer, Customer shall have the
right to use or have used the Sources only for the purposes of substituting the
services to be provided by Operator under this Agreement but not any longer
rendered by Operator under this Agrement, if any.

 

Termination. Either Party may terminate this Agreement in the event the other
Party material breaches this Agreement and such breach continues for thirty (30)
days after written notice of such breach is provided to the breaching Party.
Either Party may terminate this Agreement immediately upon written notice to the
other Party in the event the other Party (i) ceases doing business; (ii) becomes
insolvent; (iii) files for voluntary or involuntary bankruptcy.

 

16.4Conduct Upon Termination

 

i.In the event of termination of this Agreement in accordance with the
provisions hereof or by operation of law, the following shall apply:

 

a.Each Party shall return or destroy (at the disclosing party’s option) all
proprietary information, Documentation, materials and other Confidential
Information disclosed to it by the other Party within thirty (30) days after the
termination of this Agreement; and

 

b.All rights granted to Agreement either Party hereunder shall automatically and
immediately terminate;

 

ii.Termination of this Agreement shall not affect the accrued rights and claims
of any Party prior to termination of this Agreement.

 



13

 

 

17.General Provisions

 

17.1Force Majeure. Neither Party shall be responsible or liable for damages
caused by a delay or failure in its performance under this Agreement or any
provision hereof, or by delay or failure which causes cancellation of this
Agreement, if such delay or failure is due to a cause beyond its reasonable
control, such as, but not limited, to the following: fires; strikes; war or acts
of war; acts of mobs or rioters; acts of public authorities; delay or defaults
caused by public carriers; or earthquakes, storms, floods, or other acts of God;
provided, however, that the Party seeking release shall give prompt written
notice to the other Party of any actual or anticipated delay, take reasonable
steps to minimize the delay and overcome its effects, and promptly resume
performance when the cause of delay is removed.

 

17.2Governing Law: The Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of California without giving effect to its
conflict of laws principles. The parties consent to the exclusive jurisdiction
and venue of the federal or state courts located in the State of California for
any dispute or action arising out of or relating to this Agreement and hereby
waive any objection to the laying of venue of any such action, suit or
proceeding in any such courts. The prevailing party in any dispute regarding
this Agreement shall be entitled to an award of its attorneys’ fees and costs.

 

Arbitration; Choice of Law: The parties agree that, except as otherwise provided
in this agreement, any arbitration shall in accordance with the then-current and
applicable JAMS Arbitration Rules and Procedures, except as modified herein,
before a single arbitrator wbk js a attorney or a retired judge (the
“Arbitrator”). The Arbitrator must be a resident of or have an office in
Southern California. The arbitration shall be construed, interpreted, and
goverened in accordance with the internal laws of the State of California
applicable to contracts wholly negotiated, executed and performed herein.

 

17.3Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient (i) upon receipt, when delivered
personally or by courier, (ii) the next business day after sent, when sent by
overnight delivery service, or (iii) three (3) business days after being
deposited in the U.S. mail as certified or registered mail, return receipt
requested, with postage prepaid, if in each instance such notice is addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice. Such communications must be sent to the
respective parties at the following addresses:

 

To Operator:

 

Mark White

Touchpoint Group Holdings Inc.

4300 Biscayne Boulevard, Suite 203

Miami, FL, 33137

 

Mark@touchpointgh.com

 

To Customer:

 

Royal Personal Training of 822 S. Robertson Blvd, STE 101, Beverley Hills CA

 

shahin@rptbh.com

 



14

 

 

17.3Modification. No amendments, modifications, or waivers to this Agreement
shall be valid unless in writing and signed by the Parties to the Agreement.

 

17.4Assignment. No assignment shall be permitted absent the written approval of
the Parties, such approval not to be unreasonably withheld. This Agreement shall
be binding upon the successors in interest and assigns of the Parties.

 

17.5No Waivers. The waiver by any Party or the failure by any Party to claim a
breach or default of any of the provisions of this Agreement shall not
constitute a waiver of any subsequent breach whether of a similar or dissimilar
nature, nor shall any delay or omission on the part of any Party to exercise any
right that it has under this Agreement operate as a waiver of such right.

 

17.6Relationship Between the Parties; No Third-Party Beneficiaries. In all
matters relating to this Agreement, the Parties shall act as independent
contractors. The Parties do not intend, and nothing in this Agreement shall be
construed as to create a partnership, principal/agent, or joint venture
relationship between the Parties. Except as may be otherwise expressly permitted
hereunder, neither Party will represent that it has any authority to assume or
create any obligation, express or implied, on behalf of the other Party, or to
represent the other Party as agent, employee, or in any other capacity. Nothing
in this Agreement, whether express or implied, is intended to and shall not be
construed to confer upon or create in any third-party any rights or remedies
under or by reason of this Agreement, including without limitation, any right to
enforce this Agreement. Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third persons or entities to any
Party to this Agreement.

 

17.7Severability. If any term or provision of this Agreement shall be held to be
invalid or illegal, such term or provision shall not affect the validity or
enforceability of the remaining terms and provisions of this Agreement. The
Parties agree to use their reasonable efforts to replace any invalid or illegal
provision with a valid provision that most closely approximates the intent and
economic effect of the invalid or illegal provision.

 

17.8Headings. The section headings of this Agreement have been inserted for
convenience only and shall not be considered in construing or interpreting any
provision of this Agreement.

 

17.9Counterparts. This Agreement may be executed in two or more counterparts and
by facsimile or electronic mail, each of which shall constitute an original, but
all of which shall constitute one instrument.

 

17.10Survival. Notwithstanding anything to the contrary in this Agreement, the
Parties agree that upon expiration or termination of this Agreement for any
reason, the following Sections shall survive such termination or expiration in
accordance with their respective terms: Sections 9, 10, 11, 13, 14, 15.3 and 16.

 

17.11Entire Agreement. This Agreement and the Annexes attached hereto constitute
the entire agreement between the Parties and supersede all previous agreements
on this matter. There are no other written or oral agreements, representations,
or understandings with respect to the subject matter of this Agreement.

 



15

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers duly authorized as of the Effective Date above.

 

Touchpoint Connect Limited Royal Personal Training

 

By: /s/ Mark White

 

 

By: /s/ Shahin Safai

 

Mark White CEO

Date: April 24, 2020

Shahin Safai CEO

Date: April 24, 2020

   

Address:

Touchpoint Group Holdings Inc.

4300 Biscayne Boulevard, Suite 203

Miami, FL, 33137

 

Address:

822 S. Robertson Blvd, STE 101,

Beverley Hills CA

 



Email Mark@touchpointgh.com

Email: shahin@rptbh.com

 



16

 

 

Annex 1

 

Description of Touchpoint Software:

 

Touchpoint is a Fan engagment platform. Bringing the user closer than ever to
their favorite influencers, celebrities, musicians, sport personalities, sport
leagues and more.

 

The Touchpoint platform has the following functionality;

 

Touchpoint framework which includes:

 

Experience/ Giveaways. Administrator has the option to run a daily, weekly or
monthly Giveaway allowing their subscribers to enter to win. The winner is
randomly selected by the computer. Entries will not require an email to win,
since the user must be a subscriber in order to enter.

 

Commerce store, Administrator can sell product and merchandise within the App.

 

Content portal blog & video. Administrator can upload video or image content.

 

App will be re-branding to the Customers requirement, in line with Customers
branding guidelines.

 

Administration panel. Content Management System (CMS) administrator platform
allows (Customer) to upload, edit and run managed content for their App Data
Analytics. Database provides insights tools on number of users entered of
Giveaways, Experiences and commerce Customer Resource Management (CRM) backened
Live Stream. Customer can go live to its users as long as they are subscribers
of the App.

 

The Touchpoint Platform will operate on:

 

IOS Versions 13.0.2, as may be updated from time to time

 

Android Versions 9, as may be updated from time to time

 



 

 

Annex 2

 

Technical Support

 

1.Customer shall provide full technical support at all times in respect of any
fault or problem arising from or relating to Operators products or services
including the Software for whatsoever reason on a twenty-four (24) hours a day,
seven (7) days a week and three-hundred and sixty-five (365) days a year-round
the clock basis (“Full Technical Support”)

 

2.Operator shall provide Full Technical Support via telephone and/or email for
matters relating to Emergency Situation and Critical Problem.

 

3.Operator shall provide a report promptly to support and follow up on matters
relating to emergency and critical faults including the non-critical problem
until the fault or problem has been fully resolved by the Operator.

 

4.Operator shall provide a database that captures all historical faults that was
reported by Customer during the Interim Period or the entire duration of the
agreement covering on the following aspects:

 



  (a) “Emergency Situation” - Loss of system functionality or throughput such as
loss of billing functionality or primary services including provisioning of
service.       (b)“Critical Problem” – Reduction of system throughput which is
meant by one or more traffic computers down or anomalies related to services
including provisioning of service.     (c)“Non-Critical Problem” - Operational
problem caused by any fault that occurs occasionally or periodically but have
little or no effect on the traffic and provisioning services.

 



 

 

Annex 3

 

Integration and Branding Processes

 

Touchpoint System Operator Agreement Integration Processes

 

Initially our team will review all Customer logos, banners, brand partnerships,
existing merchandize and inventory as well as Customers content library to
ensure that we seamlessly integrate it within the platform. Below is a more
detailed process of what needs to be reviewed and completed before the Customer
app goes live;

 

Content Library – Touchpoint will ensure that all of the content is catalogued
correctly and has all information the Customer requires when looking at their
content on the app. The Touchpoint platform has the ability to create paywalls
throughout the platform so that the Customer can choose to place certain pieces
of content behind paywalls, as well as allow the Customer to track user
engagement throughout the app. Understanding the size, resolution, artist
direction and other variables of the library is critical to the construction and
therefore, the success of the app.

 

Artist Direction and Branding – Touchpoints platform is customized to the
Customer, so the ability to have Customer brand logos, brand partnerships and
banners throughout the platform can be discussed with our development team to
ensure that the Customer brand and brand partner logos and media are
recognizable and prevalent throughout the platform. If the Customer is not happy
with their current branding, logos and banners, they can work with our team to
develop branding and messaging to provide the greatest impact for a concise
marketing and branding statement.

 

Website Integration- Our platform needs a mailing system for admin based
reasonability's (example- email password resets) properly integrating the
Customers’ existing website or curating a new one to fit within the Touchpoint
platform is an important component in the setup process.

 

Profile Configuration- Integrating the customers' existing content with the
platforms robust API’s will involve assigning and distributing admin profiles to
enable content creators to properly live stream and post content accordingly.
The profile system is tiered for customer configuration allowing for multiple
users while still maintaining the audience user base.

 

Merchandize and Accessories – Touchpoint will be able to host, integrate, track
and fulfill your merchandize store requirements. Our platform is designed to
utilize a quick strike strategy to enable the most efficient use of digital
merchandize marketing. In addition, with the ability to have push notifications
this can allow users to get alerts for upcoming sales, ongoing sales and
different discount codes etc. If our client does not have a merchandize line we
have several strategic partnerships that allow you to meet with our team to help
you design, create and distribute merchandize and accessories which can be a
very profitable vertical within the platform. We are able to provide custom
API’s to enable Touchpoint to seamlessly integrate with existing merchandize
suppliers.

 

Live Streaming- Our dynamic streaming module is capable of adjusting bitrate and
stream quality per user to maximize user outreach. Furthermore, our team will
consult with you on different hardware setup, and network optimization that
would give our clients the best quality for their live streamed content.

 

Scheduling and Promotions- We understand that content creators want to have less
restrictions and more freedom to produce and distribute their content. At
Touchpoint, we are dedicated to ensuring that our clients can do just that. If
the Customer has special requests for some altercations made to the
applications, visual look such as for brand partnerships, exclusive merchandize
drops, holiday specials. Our team would be happy to work with the Customer to
ensure that we are able to deliver the look and the feel of the platform within
a timely manner.

 

Cross Marketing and Traffic Aggregation- It is always Touchpoints suggestion
that the Customer maintain their current social media platforms to drive traffic
and awareness to their new Touchpoint customized app. We have strategic
partnerships that can work with the Customer on creating different advertising
campaigns and marketing strategies to help with this process and increase
engagement on current Social Media Platforms as well as grow the engagement on
their new platform.

 

Quality Assurance - As with any development process, proper QA testing will be
needed to hunt for bugs and other possible issues that may arise when
establishing the Customer app. While the core platform of touchpoint is the same
uniform in each instance, we are still creating an individual and unique version
that provides the Customers with their own app for unique brand. This is a
critical and final step in the setup process that ensures a fluid and successful
launch of the app.

 

 

 



 

 